IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           March 7, 2008

                                       No. 07-40180                   Charles R. Fulbruge III
                                                                              Clerk

JOHN SAILER; MARILYN SAILER

                                                  Plaintiffs - Appellants
v.

STATE FARM LLOYDS

                                                  Defendant - Appellee



                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 7:02-CV-247


Before REAVLEY, SMITH, and DENNIS, Circuit Judges.
PER CURIAM:*
       John and Marilyn Sailer appeal from the district court’s ruling on
summary judgment that their Texas homeowner’s policy does not provide
coverage for mold damage to their dwelling that arises from an accidental
discharge of water. The Sailers argue that the mold exclusion found in their
policy is not applicable because of an “exclusion repeal” provision. They rely on
the Texas Supreme Court’s decision in Balandran v. Safeco Ins. Co. of Am., 972
S.W.2d 738 (Tex. 1998). We have previously addressed this identical issue,


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                 No. 07-40180

concluding that Balandran is inapplicable and that mold damage to the dwelling
is not covered under the policy language at issue here. See Carrizales v. State
Farm Lloyds, --- F.3d ----, 2008 WL 467097 at *2–4 (5th Cir. Feb. 22, 2008). The
Sailers’ arguments are thus foreclosed by our precedent.
      AFFIRMED.




                                       2